Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-13-00767-CV

                     IN RE TX-CMS d/b/a Construction Management Specialties

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 22, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 31, 2013, relator filed a petition for writ of mandamus complaining of the trial

court’s order limiting the discovery which may be sought from the former attorney of the real

parties in interest. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2013CI07687, styled TX-CMS, Inc. d/b/a Construction Management
Specialties v. Carlos and Victoria Roca, pending in the 408th Judicial District Court, Bexar County, Texas, the
Honorable Richard Price presiding.